PER CURIAM
In this criminal case, defendant appeals a judgment of conviction for unlawful possession of methamphetamine, ORS 475.894, assigning error to the trial court’s denial of his motion to suppress evidence obtained by police officers from a warrantless search of his backpack. He argues that the search was not a valid search incident to arrest and that it was not a lawful inventory. The state agrees with defendant on both points, and concedes that the trial court erred in denying defendant’s suppression motion. We agree, accept the state’s concession, and reverse and remand.
Reversed and remanded.